Case: 18-30941          Document: 00514961639         Page: 1   Date Filed: 05/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                          No. 18-30941
                                                                               Fifth Circuit

                                                                             FILED
                                        Summary Calendar                 May 17, 2019
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                       Plaintiff-Appellee

v.

TINA LOUISE TAYLOR, also known as Tina Leska,

                                                       Defendant-Appellant

----------------------------------------------------
Cons/w 18-30946

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee

v.

THOMAS G. TAYLOR,

                                                       Defendant-Appellant


                      Appeals from the United States District Court
                          for the Western District of Louisiana
                                 USDC No. 5:17-CR-138
     Case: 18-30941      Document: 00514961639         Page: 2    Date Filed: 05/17/2019


                           No. 18-30941 c/w No. 18-30946

Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Thomas G. Taylor and Tina Louise Taylor entered conditional guilty
pleas to conspiracy to possess with intent to distribute methamphetamine.
They both moved to suppress evidence seized as the result of a traffic stop.
Thomas argued that the stop was the result of the installation and monitoring
of a tracking device on the vehicle and that the warrant to track the vehicle
did not comply with Federal Rule of Criminal Procedure 41, which covers
warrants and issues of search and seizure. Tina argued that there had been
no traffic violation to justify the stop which rendered the evidence
inadmissible.
       Following a hearing, the district court found that the good faith exception
to the exclusionary rule applied because reliance on the warrant that allowed
for the tracking device was objectively reasonable and the warrant issued by a
state judge did not violate Rule 41. The district court also found that the police
officer’s testimony established objective grounds for the traffic stop of the
vehicle. The district court denied the motions for suppression, and the Taylors
appeal. We AFFIRM the district court’s decision.
       When reviewing the denial of a motion to suppress, we review the district
court’s factual findings for clear error and its legal conclusions de novo, viewing
the evidence in the light most favorable to the prevailing party. United States
v. Allen, 625 F.3d 830, 834 (5th Cir. 2010). We consider the denial of a motion
to suppress in two steps, asking first whether the good faith exception applies.
The good faith exception covers “evidence obtained by officers in objectively



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 18-30941    Document: 00514961639     Page: 3   Date Filed: 05/17/2019


                        No. 18-30941 c/w No. 18-30946

reasonable good-faith reliance upon a search warrant . . . even though the
warrant was unsupported by probable cause.” United States v. Laury, 985 F.2d
1293, 1311 (5th Cir. 1993). If the good faith exception applies, no further
analysis is conducted. United States v. Mays, 466 F.3d 335, 343 (5th Cir. 2006).
If it does not apply, then we proceed to the second step of the analysis and
consider “whether the magistrate issuing the warrant had a ‘substantial basis
for believing there was probable cause for the search.’” Allen, 625 F.3d at 835
(quoting United States v. Davis, 226 F.3d 346, 351 (5th Cir. 2000)).
      The good faith exception has not been addressed on appeal. We require
arguments to be briefed to be preserved, and issues not adequately briefed are
deemed abandoned. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
Therefore, the Taylors have abandoned arguments related to the good faith
exception. Instead of addressing the good faith exception, we are asked to
overrule United States v. McKeever, 905 F.2d 829, 832 (5th Cir.1990) (en banc),
which we cannot do because we adhere to established precedent. See United
States v. Boche-Perez, 755 F.3d 327, 334 (5th Cir. 2014). We agree with the
district court’s conclusion that there was no indication that it was objectively
unreasonable for the police officers to rely on the warrant issued by the state
judge allowing for the tracking device.
      With respect to the finding that there were objective grounds for the stop
of the vehicle, the clearly erroneous standard of review is particularly
deferential where, as herein, “denial of a suppression motion is based on live
oral testimony . . . because the judge had the opportunity to observe the
demeanor of the witnesses.” United States v. Gibbs, 421 F.3d 352, 357 (5th Cir.
2005) (internal quotation marks and citation omitted).       We will uphold a
district court’s ruling to deny a suppression motion “if there is any reasonable
view of the evidence to support it.” United States v. Michelletti, 13 F.3d 838,



                                          3
    Case: 18-30941     Document: 00514961639       Page: 4   Date Filed: 05/17/2019


                          No. 18-30941 c/w No. 18-30946

841 (5th Cir. 1994) (en banc) (internal quotation marks and citation omitted).
A police officer testified at the suppression hearing that he observed the vehicle
in question crossing the centerline of the roadway twice, among other traffic
violations, any of which allow for a traffic stop under state law. The district
court found the officer to be credible.     A reasonable view of the evidence
supports the finding that the vehicle committed a traffic violation and
therefore the traffic stop was justified, and the evidence does not need to be
suppressed. Id. at 841.
      Therefore, because there is no basis for suppression of the evidence, we
agree with the district court’s ruling and it is
      AFFIRMED.




                                        4